Name: 2005/869/EC: Commission Decision of 2 December 2005 amending Decision 2005/62/EC as regards the extension of the transitional period for Cyprus (notified under document number C(2005) 4630)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  industrial structures and policy;  European construction;  Europe;  animal product
 Date Published: 2005-12-07; 2006-12-12

 7.12.2005 EN Official Journal of the European Union L 319/7 COMMISSION DECISION of 2 December 2005 amending Decision 2005/62/EC as regards the extension of the transitional period for Cyprus (notified under document number C(2005) 4630) (Only the Greek text is authentic) (2005/869/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 24(6) and Article 32(1) thereof, Whereas: (1) Commission Decision 2005/62/EC of 27 January 2005 laying down transitional measures to be applied by Cyprus as regards on-site burning or burial of animal by-products under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (2) provides for a transitional period, which expires on 1 November 2005. That period was intended to allow Cyprus time to set up a collection and disposal scheme for animal by-products. (2) Cyprus has now informed the Commission that it will not have an operational collection and disposal scheme by 1 November 2005, and has asked the Commission to extend the validity of the current transitional period for a further period of 14 months. However, Cyprus has noted that it may be ready to implement the scheme within and even before the expiry of that period. (3) It is therefore necessary to extend the validity of transitional measures laid down in Decision 2005/62/EC for a further period of time. (4) Cyprus should report regularly to the Commission on progress, including steps completed, the steps still to be completed and the schedules for completing any outstanding steps. The Commission intends to continue monitoring closely the situation in Cyprus. (5) During the extended transitional period, Cyprus has undertaken to continue to take the necessary measures to avoid endangering human or animal health and the environment as laid down in Commission Regulation (EC) No 811/2003 of 12 May 2003 implementing Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the intra-species recycling ban for fish, the burial and burning of animal by-products and certain transitional measures (3). (6) Decision 2005/62/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/62/EC is amended as follows: 1. in Article 1(1), the date 1 November 2005 is replaced by 1 January 2007; 2. in Article 2, the second sentence is replaced by the following: Cyprus shall submit periodic reports to the Commission and the other Member States on the progress made in establishing the disposal system on 1 February 2006, 1 May 2006, 1 August 2006 and 1 November 2006.; 3. Article 3 is replaced by the following: Article 3 This Decision shall apply from 1 January 2005 to 1 January 2007. Article 2 This Decision shall apply from 1 November 2005. Article 3 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 2 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 416/2005 (OJ L 66, 12.3.2005, p. 10). (2) OJ L 25, 28.1.2005, p. 71. (3) OJ L 117, 13.5.2003, p. 14.